The suit is for the amount of the interest coupons only, the bonds not being due. These, neither by their terms, nor by custom, are payable with interest, but are to be presented for, and given up, on payment. Until presented, the defendants could have been in no default for non-payment; but after it, the coupons being due, the refusal to pay was a clear breach of the contract, and interest from the time of demand and refusal is recoverable by way of damages. Railroad bonds, *Page 50 
with interest coupons attached, are purchased for investment and income, and when the latter is not paid at the time promised, no well considered authority, properly understood, forbids what principle requires, that the damage from delay of payment should be compensated by interest on the amount due, computed from the day of demand and refusal.